DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (6,450,622) in view of Bakker et al. (8,444,255) and official notice.

 	Regarding claims 1, 4-6, 9-11 and 13, Nguyen teaches a fluid ejection device with a die surface optimization layer set, method of its formation and printhead with an adhesion and insulation layer, the device comprising: 
 	a substrate (fig. 4, item 102); 
 	a plurality of resistors (fig. 4, item 134, compare figs. 1, 4, note that there is a resistor 134 for every nozzle 150, meaning there are a plurality of resistors) on the substrate (see fig. 4) and conductive traces (fig. 4, item 126), the resistors comprising a cavitation barrier layer of tantalum (col. 3, lines 43-50), 
	a passivation layer (fig. 4, item 138) over the plurality of resistors to protect the resistors from corrosion (col. 2, lines 34-35);
 passivation layer on the plurality of resistors and a cavitation barrier layer (see fig. 4, item 142, col. 5, lines 42-59, col. 2, lines 40-42, note that because layer 198 can be “an adhesive structure,” any or all sublayers of layer 198 can be said to be adhesive layers. Note that layer 198 can be any one or a combination of layers 200, 202 and 204, and for purposes of this rejection, layers 200 and 204 are being cited, and layer 202 is not. That is, layer 202, which commonly would be composed of silicon nitride, is not present in the embodiment being cited by Examiner. Note also that the claim does not require that the adhesion layer is deposited directly over the passivation layer); and 
 	a silicon carbide (SiC) layer (fig. 4, item 204) applied over the adhesion layer (fig. 4, note that layer 204 is applied layer 200) such that the silicon carbide is between adjacent resistors (note that this could mean any number of things and can be met in a number of ways by Nguyen. Note that there is a row of resistors 134 in the Z direction in figure 4, and that layer 204 is necessarily present in that Z direction in the areas where the resistor layer 134 is absent, meaning that layer 204 is “between adjacent resistors”), 
wherein the die surface optimization layer set has a thickness of less than 2.15 microns (col. 5, lines 53-55, col. 4, lines 19-22, note that if SiC layer 204 has a thickness of 1000 Angstroms, the Ti layer 200 has a thickness of 500 Angstroms, layers 200, 204 would have a total thickness of .15 microns, leaving 2 microns for combined thicknesses of the other layers of the die surface optimization layer), and
an SU8 epoxy layer (fig. 4, item 158, col. 6, line 42) over the silicon carbide layer. 

Nguyen in view of Bakker does not teach wherein the cavitation barrier layer has a thickness of 2.0 microns or less. Examiner takes official notice that one of ordinary 

	Regarding claim 7, Nguyen in view of Bakker and official notice teaches the method of claim 6, wherein part of the adhesion layer is titanium and wherein the adhesion layer is 300 to 1500 angstroms of titanium (Nguyen, fig. 4, item 200, col. 4, lines 7-23). 
 
	Regarding claim 8, Nguyen in view of Bakker and official notice teaches the method of claim 6, wherein the epoxy layer comprises firing chambers (Nguyen, fig. 4, Note that epoxy layer 158 comprises firing chambers 148). 
 	Regarding claim 12, Nguyen in view of Bakker and official notice teaches the printhead of claim 11, wherein the adhesion layer is titanium (Nguyen, col. 4, lines 23-24, Note that 200 is titantium). 
 	Regarding claim 15, Nguyen in view of Bakker and official notice teaches the printhead of claim 14. Nguyen in view of Bakker does not teach wherein a thickness of the silicon carbide layer is less than a thickness of the resistors. However, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Regarding claim 16, Nguyen in view of Bakker and official notice teaches the printhead of claim 1, wherein the passivation layer (Nguyen, fig. 4, item 138/140) between the plurality of resistors and the adhesion layer comprises SiC or SiN (Nguyen, fig. 4, col. 3, lines 52-58).

Regarding claim 17, Nguyen in view of Bakker and official notice teaches the printhead of claim 1, further comprising a an anti-cavitation layer (Nguyen, fig. 4, item 142) between the passivation layer and the adhesion layer (Nguyen, fig. 4).

Regarding claim 18, Nguyen in view of Bakker and official notice teaches the printhead of claim 16, wherein the passivation layer comprises silicon carbide over silicon nitride (Nguyen, col. 3, lines 52-57).

Regarding claim 19, Nguyen in view of Bakker and official notice teaches the printhead of claim 1, wherein the SiC layer occupies space between conductive traces connected to the resistors so as to electrically insulate the traces, the SiC covering a surface of the traces and sides of the resistors such that SiC layer alone prevents 

Regarding claim 20, Nguyen in view of Bakker and official notice teaches the printhead of claim 11, further comprising 

an anti-cavitation layer (Nguyen, fig. 4, item 142) between the passivation layer and the adhesion layer (Nguyen, fig. 4).

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bakker and official notice as applied to claims 1 and 6 above, and further in view of Ishinaga et al. (5,731,828).

	Regarding claims 2, 3, 9, Nguyen in view of Bakker and official notice teaches the device of claims 1 and 11. Nguyen in view of Bakker does not teach wherein the resistors have a separation of between 4 and 8 microns between adjacent resistors. Ishinaga teaches this (Ishinaga, col. 2, lines 42-48) It would have been obvious to one of ordinary skill in the art at the time of invention to apply the nozzle spacing disclosed by Ishinaga to the nozzles of Nguyen in view of Bakker and official notice because doing so would allow for nozzles to be positioned closer to each other, thereby allowing for printing with a higher print resolution).  

Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.